Citation Nr: 1810713	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a rating in excess of 20 percent (from March 22, 2016 through January 18, 2017) and a rating in excess of 50 percent (prior to March 22, 2016 and from January 19, 2017) for bilateral sensorineural hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to April 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased rating of 50 percent (effective December 22, 2015) for bilateral sensorineural hearing loss, followed by a rating of 20 percent (effective March 22, 2016) for that disability.

Thereafter, a September 2017 rating decision granted an increased rating of 50 percent (effective January 19, 2017) for bilateral sensorineural hearing loss.  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period of claim from March 22, 2016 through January 18, 2017, the Veteran's service-connected bilateral hearing loss disability is not shown to have been manifested by worse than Level VIII hearing acuity in the right ear or by worse than Level III hearing acuity in the left ear.

2.  For the periods of claim prior to March 22, 2016 and from January 19, 2017, the Veteran's service-connected bilateral hearing loss disability is not shown to have been manifested by worse than Level VIII hearing acuity in either ear.





CONCLUSIONS OF LAW

1.  From March 22, 2016 through January 18, 2017, a rating in excess of 20 percent for bilateral sensorineural hearing loss is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, Code 6100, 4.86 (2017).

2.  Prior to March 22, 2016 and from January 19, 2017, a rating in excess of 50 percent for bilateral sensorineural hearing loss is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the current claim for an increased rating for his bilateral sensorineural hearing loss on December 31, 2015.

At a VA audiology assessment on December 22, 2015 (nine days prior to filing his current claim), audiometric testing revealed the following results for the Veteran.  For his right ear, puretone thresholds measured: 60 decibels at 1000 Hertz, 80 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 105+ decibels at 4000 Hertz, for an average puretone threshold of 88+ decibels.  For his left ear, puretone thresholds measured: 55 decibels at 1000 Hertz, 85 decibels at 2000 Hertz, 95 decibels at 3000 Hertz, and 100 decibels at 4000 Hertz, for an average puretone threshold of 84 decibels.  On the Maryland CNC test, his speech discrimination scores were 72 percent for his right ear and 76 percent for his left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level V hearing loss in the left ear.  Alternatively, because the puretone threshold results do present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86(a) for both ears, applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in both ears.  Regarding functional impairment from his bilateral hearing loss, the Veteran reported at the December 22, 2015 VA audiology assessment that his primary complaint was that he had difficulty hearing.

At a VA audiology examination on March 22, 2016, audiometric testing revealed the following results for the Veteran.  For his right ear, puretone thresholds measured: 55 decibels at 1000 Hertz, 70 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 105+ decibels at 4000 Hertz, for an average puretone threshold of 84 decibels.  For his left ear, puretone thresholds measured: 50 decibels at 1000 Hertz, 75 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 85 decibels at 4000 Hertz, for an average puretone threshold of 71 decibels.  On the Maryland CNC test, his speech discrimination scores were 80 percent for his right ear and 84 percent for his left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level III hearing loss in the left ear.  Alternatively, because the puretone threshold results do present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86(a) for the right ear only, applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear.  Regarding functional impairment from his bilateral hearing loss, the Veteran reported at the March 22, 2016 VA audiology examination that his hearing loss impacted ordinary conditions of daily life, in that he had to ask people questions over and over again.

At a VA audiology assessment on January 19, 2017, audiometric testing revealed the following results for the Veteran.  For his right ear, puretone thresholds measured: 55 decibels at 1000 Hertz, 85 decibels at 2000 Hertz, 105+ decibels at 3000 Hertz, and 105+ decibels at 4000 Hertz, for an average puretone threshold of 88+ decibels.  For his left ear, puretone thresholds measured: 75 decibels at 1000 Hertz, 90 decibels at 2000 Hertz, 95 decibels at 3000 Hertz, and 95 decibels at 4000 Hertz, for an average puretone threshold of 89 decibels.  On the Maryland CNC test, his speech discrimination scores were 60 percent for his right ear and 68 percent for his left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear.  Alternatively, because the puretone threshold results do present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86(a) for both ears, applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in both ears.

For the period of claim from March 22, 2016 through January 18, 2017, as shown by the evidence outlined above, the Veteran's service-connected bilateral hearing loss disability is not shown to have been manifested by worse than Level VIII hearing acuity in the right ear or by worse than Level III hearing acuity in the left ear.  Where hearing loss is at Level VIII in one ear and at Level III in the other ear, a 20 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

For the periods of claim prior to March 22, 2016 and from January 19, 2017, the Veteran's service-connected bilateral hearing loss disability is not shown to have been manifested by worse than Level VIII hearing acuity in either ear.  Where hearing loss is at Level VIII in both ears, a 50 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The Board notes the Veteran's argument in his July 2016 notice of disagreement, wherein he stated that he did not believe his hearing had "improved" between the date of his December 22, 2015 VA audiology assessment (when a 50 percent rating was assigned) and the date of his March 22, 2016 VA audiology examination (when a 20 percent rating was assigned).  However, the Board reiterates that the puretone threshold results at the December 22, 2015 VA audiology evaluation (and at the January 19, 2017 VA audiology evaluation) presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86(a) for both ears, while the puretone threshold results at the March 22, 2016 VA audiology evaluation presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86(a) for the right ear only.  Therefore, the Board finds that separate ratings were properly assigned for these separate periods of time based on the facts found, as shown by the evidence outlined above.  See Hart, 21 Vet. App. at 505.

The Board also notes the aforementioned functional impacts of the Veteran's bilateral sensorineural hearing loss disability on his daily life.  However, as noted above, the rating for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination (which are measured by the type of audiometric testing mandated under 38 C.F.R. § 4.85), and such formula has been accepted to account for accompanying functional impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Accordingly, for the Veteran's bilateral sensorineural hearing loss, the Board finds that a rating in excess of 20 percent is not warranted at any time from March 22, 2016 through January 18, 2017, and that a rating in excess of 50 percent is not warranted at any time prior to March 22, 2016 or at any time from January 19, 2017.  See 38 C.F.R. §§ 4.85, Code 6100, 4.86; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.


ORDER

From March 22, 2016 through January 18, 2017, a rating in excess of 20 percent for bilateral sensorineural hearing loss is denied.

Prior to March 22, 2016 and from January 19, 2017, a rating in excess of 50 percent for bilateral sensorineural hearing loss is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


